                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

DOUGLAS MARSHALL,                                §
                                                 §
                                                 §   CIVIL ACTION NO. 6:18-CV-00579-JDK
              Plaintiff,                         §
                                                 §
v.                                               §
                                                 §
WILMINGTON TRUST, NATIONAL                       §
ASSOCIATION AS TRUSTEE FOR                       §
MRFA TRUST 2015-1,                               §

              Defendant.

               ORDER ADOPTING REPORT AND RECOMMENDATION
                   OF UNITED STATES MAGISTRATE JUDGE

       The above entitled and numbered civil action was referred to United States Magistrate

Judge John D. Love pursuant to 28 U.S.C. § 636. On December 18, 2018, the Magistrate Judge

issued his Report and Recommendation (Doc. No. 8), recommending that Defendant’s Motion to

Dismiss (Doc. No. 5) be granted and the case be dismissed with prejudice. No objections to the

Report and Recommendation have been presented for consideration within the prescribed time

period for such objections. Therefore, the Court adopts the Report and Recommendation of the

United States Magistrate Judge (Doc. No. 8) as the findings of this Court.

       Accordingly, it is hereby ORDERED that all objections are OVERRULED and that

Defendant’s Motion to Dismiss (Doc. No. 5) be GRANTED and the case be DISMISSED

WITH PREJUDICE.
       So ORDERED and SIGNED this 4th            day of January, 2019.



                                                 ___________________________________
                                                 JEREMY D. KERNODLE
                                                 UNITED STATES DISTRICT JUDGE

                                                1
